Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Species XX and H in the reply filed on 10/19/2021 is acknowledged.  The traversal is on the ground(s) that 1) a showing that the species are independent or distinct and 2) failure to provide reasons why the species are considered to be independent and distinct.  This is not found persuasive because the claims recite the mutually exclusive characteristics of such species, e.g. “a tapered distal end” of the fusion implant and “two opposite lateral sides, each opposite side comprising a groove” as recited in independent claim 32. In addition, the description given to each species in the restriction highlights the distinct features.  For example, the species each recite a distinct characteristic of the implant which renders those species both independent and distinct, e.g. the implant cannot have both a single helical anchor and a box-like body with detachable blades.  It is noted that if a generic claim were to be allowable, all of the claims drawn to species in addition to the elected species which require all the limitation of the generic claim will ordinarily be allowable.  Please see MPEP 806.04(d). 
The requirement is still deemed proper and is therefore made FINAL.

Double Patenting
An comparison of the claims in related patents and pending applications having at least one common inventor, applicant and/or are commonly assigned/owned or non-commonly assigned/owned but subject to a joint research agreement as set forth in 35 U.S.C. 102(c) was conducted and no double patenting rejections were applicable. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an insertion control mechanism” in claims 49 and 77.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Paragraph [0163] discloses a slot (ref. 146) inside the hollow barrel of the working channel to control advancement of tools.  Therefore the structure determined sufficient to perform the function of controlling the advancement of surgical tools is a slot or functional equivalent thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Objections
Claim 32 is objected to because of the following informalities:  
Claim 32, line 14, “beginning at the proximal end” should read “beginning at a proximal end”.  
Claim 32, lines 14 - 15, “of the body and continuing” should read “of the central body and continuing”. 
Claim 32, line 15, “each of the two opposite sides” should read “each of the first two opposite lateral sides”. 
Claim 32, line 16, “part of the length, the distance” should read “part of a length, a distance”.
Claim 32, lines 16 - 17, “between the two sides” should read “between the opposite lateral sides”. 
Claim 32, lines 18 - 19, “the first two opposite sides, each of said two opposite sides” should read “the first two opposite lateral sides, each of said second two opposite sides”. 
Claim 59, lines 5 - 6, “of the two opposite sides” should read “of the second two opposite lateral sides”. 

Claim 59, line 7, “a width of the first lateral face and the second lateral face” should read “a width of a first lateral face and a second lateral face”. 
Claim 67, line 7, “said insertion control protrusion” should read “an insertion control protrusion”. 
Claim 77, line 19, “until said insertion” should read “until an insertion”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 47, 77, 80 - 84 and 86 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 47 recites “said slot-engagement arms”.  It is unclear if these arms are the same as or different than the groove-engagement arms.  For purposes of examination they are assumed to be the same. 
Claim 77 recites the limitation “in the hollow barrel”.  There is no antecedent basis for the hollow barrel and it is unclear if the hollow barrel is the same as, different 
Claim 84 recites the limitation “said inserter has an insertion control protrusion”.  However preceding claim 77 recites “the inserter tool until said insertion control protrusion”.  It is unclear if these are the same or different.  For purposes of examination they are assumed to be the same. 
Claim 86 recites the limitation “attaching the fusion implant to an inserter”.  It is unclear if the inserter of claim 86 is the same as or different than the inserter tool of claim 49.  For purposes of examination they are assumed to be the same. In addition, claim 86 recites both a slot-engagement element and a slot-engagement protrusion.  It is unclear if these are the same or different.  For purposes of examination they are assumed to be the same. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claim 32, 35, 40, 41, 43, 44, 47, 49, 51, 59, 60, 67, 69, and 77 - 86 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Petersen (US 2010/0268228 A1) in view of Paltzer (US 2006/0129238 A1).

Regarding claim 32, Petersen discloses a 5 method for repairing a sacroiliac joint of a patient (Abstract), comprising:
a. creating a first incision in the patient's skin proximal to the patient's sacroiliac joint (paragraph [0083], ref. 940, Fig. 13A); 
b. inserting a working channel (paragraph [0086], ref. 90, Fig. 16A-C) having at least one tang on a distal end thereof (paragraph [0087] discloses pins ref. 908 which are considered to be the tangs, Figs. 17A-C) 10into said first incision and spreading said sacroiliac joint with an inserted end of said first working channel (the distal end of the working channel is tapered, thus when the larger diameter portion of the working channel is inserted it will spread the targeted joint space); 
c. creating a void in said sacroiliac joint (paragraph [0092], Figs. 20A-C); and 
d. inserting a fusion implant into said void (paragraph [0096] discloses inserting an implant ref. 40 into said void).  

Peterson discloses a fusion implant (ref. 40) and further discloses that the implant may be of a variety of configurations (e.g. rectangular, cylindrical, triangular or any suitable configuration) (paragraph [0101]) and may be made from a variety of materials (e.g. bone, metals or alloys) (paragraph [0102]).  Peterson is silent regarding that the fusion implant has 
i. a tapered distal end configured to be inserted between an ilium and 15a sacrum of said sacroiliac joint, and 
ii. a central body comprising  
1. first two opposite lateral sides, each opposite side comprising a groove beginning at the proximal end of the body and continuing along each of the two opposite sides 20for at least part of the length, the distance between the two sides defining a width of the body, and  
2. a second two opposite sides located between the first two opposite sides, each of said two opposite sides having a plurality of 

Paltzer teaches a spinal fusion implant (paragraph [0002]) comprising;
i. a tapered distal end configured (Fig. 4, ref. 66) to be inserted between two spinal bodies (Fig. 1), and 
ii. a central body (paragraph [0055], ref. 38) comprising  
1. first two opposite lateral sides (paragraph [0059], ref. 60), each opposite side comprising a groove beginning at the proximal end of the body and continuing along each of the two opposite sides 20for at least part of the length, the distance between the two sides defining a width of the body (paragraph [0083] discloses grooves ref. 240 extending along a portion of the lateral sides, Fig. 4, and defining a width of the body, Fig. 5), and  
2. a second two opposite sides located between the first two opposite sides (paragraph [0067], refs. 41, 43, 90, 92), each of said two opposite sides having a plurality of protrusions for engagement with 25bone tissue in an articular surface of the spinal joint to prevent pullout of said fusion implant (paragraph [0067], ref. 40, Fig. 4).  In addition Paltzer discloses an inserter (Fig. 9, ref. 260) for inserting said fusion implant having a distal end configured to engage with said fusion implant (paragraph [0084]). 
Paltzer teaches that the spinal fusion implant is beneficial because the plurality of protrusions maximize gripping strength and resist counter-rotation once seated and therefor resist unwanted movement (paragraph [0067]).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the spinal fusion implant of Petersen for the spinal fusion implant of Paltzer and to modify the distal end of the inserter of Petersen for the distal end of the inserter of Paltzer such that the inserter and implant may engage one another and for the beneficial purpose maximized gripping strength of the implant with the joint. 
It is noted that Petersen in view Paltzer does not alter the method of Petersen, which discloses that the fusion implant is placed between the articular surfaces of the sacroiliac joint (Fig. 25A) and the gripping surfaces or plurality of protrusions (as taught by Paltzer) are configured to engaged the articular surfaces of the spinal joint and thus the articular surfaces of the sacrum and ilium. 

Regarding claim 35, Petersen in view of Paltzer discloses the method of claim 32, further comprising driving said fusion implant into said void with an impactor (Petersen, paragraph [0007]), wherein driving said fusion implant engages said pluralities of protrusions with said bone tissue (as taught by Paltzer, the protrusions are 

Regarding claim 41, Petersen in view of Paltzer discloses the method of claim 32, wherein said fusion implant is fixes and fuses the patient's ilium to the patient's 25sacrum, thereby substantially immobilizes the patient's sacroiliac joint (Petersen, paragraph [0045]).  
 
Regarding claim 43, Petersen in view of Paltzer discloses the method of claim 41, wherein said fusion implant comprises at least one passage therethrough for holding a fusion- promoting material and allowing growth of bone through the said at least one passage (Paltzer, paragraph [0059], ref. 52, Figs. 7 - 8).  

Regarding claim 44, Petersen in view of Paltzer discloses the method of claim 43, wherein said at least one passage comprises a plurality of passages through said fusion implant (Paltzer, Figs. 7 - 8 shows two passages on the top and bottom surfaces along with sides passages ref. 54 shown in Fig. 4).  

Regarding claim 47 (as best understood), Petersen in view of Paltzer discloses the 


method of claim 32, wherein the inserting said fusion 15implant comprises:
a. attaching said fusion implant to an inserter having groove- engagement arms that nest in said grooves (Paltzer, paragraph [0083], Fig. 9, ref. 202); and 
b. inserting said inserter into a hollow barrel of said working channel (Petersen, Figs. 23A-C) with said groove-engagement arms aligned with a guidance slot within 20said hollow barrel (Petersen as modified by Paltzer discloses a method in which the inserter is engagement with the fusion implant during insertion, thus the arms will be engaged with the grooves) and advancing said inserter until a guidance slot arrests the penetration of said inserter and said fusion implant into said sacroiliac joint at a pre-determined depth (Petersen discloses a guidance stop ref. 760 on said inserter configured to engaged guidance slot ref. 380 of the hollow barrel and that the difference between the two arrests forward motion, paragraph [0073]).  

Regarding claim 49, Petersen discloses a method for repairing a sacroiliac joint of a patient using an intra-articular joint fusion device for connecting the sacrum and ilium (Abstract), comprising: 

b. inserting a working channel of a surgical channel tool into said incision from the posterior of the patient (paragraph [0086], ref. 90, Fig. 16A-C), wherein said working channel includes 5an insertion control mechanism for controlling the advancement of surgical tools into said working channel (the substantially planar top and opening dimension ref. 380 are considered to be the insertion control mechanism because they work with corresponding insertion control elements, refs. 460, 590, 720, of various surgical instruments to control the depth of advancement, this is considered to be functionally equivalent to the disclosed insertion control mechanism of the present application); 
c. creating a void in said sacroiliac joint (paragraph [0092], Figs. 20A-C); 
d. inserting a fusion implant into said void using an inserter tool (paragraph [0096] discloses inserting an implant ref. 40 into said void via an inserter tool ref. 130). 

Peterson discloses a fusion implant (ref. 40) and further discloses that the implant may be of a variety of configurations (e.g. rectangular, cylindrical, triangular or any suitable configuration) (paragraph [0101]) and may be made from a variety of materials (e.g. bone, metals or alloys) (paragraph [0102]).  Peterson is silent regarding that the fusion implant has a plurality of protrusions for engagement with 10bone tissue in an articular surface of at least one of the sacrum and the ilium of said sacroiliac joint to prevent pullout of said fusion implant; and e. driving said fusion implant into said void such that said plurality of protrusions engages with said bone tissue.  

Paltzer teaches a spinal fusion implant (paragraph [0002]) comprising;
a plurality of protrusions for engagement with 25bone tissue in an articular surface of a spinal joint to prevent pullout of said fusion implant (paragraph [0067], ref. 40, Fig. 4).  In addition Paltzer discloses an inserter (Fig. 9, ref. 260) for inserting said fusion implant having a distal end configured to engage with said fusion implant (paragraph [0084]). 
Paltzer teaches that the spinal fusion implant is beneficial because the plurality of protrusions maximize gripping strength and resist counter-rotation once seated and therefor resist unwanted movement (paragraph [0067]).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the spinal fusion implant of Petersen for the spinal fusion implant of Paltzer and to modify the distal end of the inserter of Petersen for the distal end of the inserter of Paltzer such that the inserter and implant may engage one another and for the beneficial purpose of resistance to unwanted movement once placed. 
It is noted that Petersen in view Paltzer does not alter the method of Petersen, which discloses that the fusion implant is placed between the articular surfaces of the sacroiliac joint (Fig. 25A) and the gripping surfaces or plurality of protrusions (as taught by Paltzer) are configured to engaged the articular surfaces of the spinal joint and thus the articular surfaces of the sacrum and ilium thus fulling the limitation of section “e”. 

Regarding claim 51, Petersen in view of Paltzer discloses the method of claim 49, wherein said plurality of protrusions comprises two sets of pluralities of protrusions, a first plurality of protrusions on a first lateral face of said fusion implant and a second plurality of 20protrusions on a second lateral face of said fusion implant (Paltzer, Fig. 3 shows a first lateral face on the top and a second lateral face on the bottom, each with a set of protrusions, Fig. 3)

Regarding claim 59, Petersen in view of Paltzer discloses the method of claim 49, wherein said fusion implant comprises a body having a passage therethrough for holding a fusion-promoting material and allowing growth of bone through the said passage (Paltzer, paragraph[0059], refs. 52, 54) 15and a second two opposite lateral sides, each opposite side comprising a groove beginning at the proximal end of the body and continuing along each of the two opposite sides for at least part of the length, the distance between the second two opposite sides defining a width of the first lateral face and the second lateral face (Paltzer, paragraph [0065], ref. 240, Figs. 4 - 5). 

Regarding claim 60, Petersen in view of Paltzer discloses the method of claim 51, wherein said fusion implant is operable to connect said sacrum to said ilium in fixed relative positions in the 25sacroiliac joint (Petersen as modified by Paltzer discloses a fusion implant configured to fuse two spinal bodies and more specifically the sacroiliac joint, thus discloses the step of connecting said sacrum to said ilium in a fixed position).  

Regarding claim 67, Petersen in view of Paltzer discloses the method of claim 59, wherein the inserting the fusion implant comprises: 

b. inserting the inserter tool into a hollow barrel of said working channel and engaging said insertion control protrusion with said insertion control 15mechanism and advancing the inserter tool until said insertion control protrusion is arrested by the insertion control mechanism at a pre- determined point in the hollow barrel, and said inserter tool is prevented from moving the fusion implant further into said sacroiliac joint (Petersen, paragraph [0069], Figs. 22C - 23C).  

Regarding claim 69, Petersen in view of Paltzer discloses the method of claim 49, wherein driving said fusion implant into said void comprises pushing said fusion implant into said void such that the plurality of protrusions contacts said bone tissue (Petersen, Figs. 25A shows implant placement within said sacroiliac joint, and thus Petersen as modified by Paltzer results in the protrusions contacting the bone tissue of the sacroiliac joint).  

Regarding claim 77, Petersen discloses a method for repairing a sacroiliac joint of a patient using an intra-articular joint fusion device for connecting the sacrum and ilium (Abstract), comprising: 
15a. creating an incision in the patient's skin in a position proximal to the patient's sacroiliac joint to allow access to the posterior portion of the sacroiliac joint (paragraph [0083], ref. 940, Fig. 13A); 
b. inserting a working channel of a surgical channel tool into said incision from the posterior of the patient (paragraph [0086], ref. 90, Fig. 16A-C), said working channel including at least 20one tang protruding from a distal end of the working channel (paragraph [0087] discloses pins ref. 908 which are considered to be the tangs, Figs. 17A-C) and an insertion control mechanism for controlling the advancement of surgical tools into said working channel (the substantially planar top surface and dimension of ref. 380 is considered to be the insertion control mechanism because it is configured to engage stops, e.g. 760, of various surgical tools to control their depth of advancement); 
c. creating a void in said sacroiliac joint (paragraph [0092], Figs. 20A-C); 
d. inserting a fusion implant using an inserter into said void on a path that is 25substantially parallel to articular surfaces of the sacroiliac joint (paragraph [0096] discloses inserting an implant ref. 40 into said void via an inserter tool ref. 130 and Fig. 
5e. advancing the inserter tool until said insertion control protrusion to a pre- determined point in the hollow barrel and placing said fusion implant into said sacroiliac joint (Figs. 23B-C); and 
f. driving said fusion implant into said void such that said fusion implant 10engages with said bone tissue (Figs. 23B - 25A).  

Peterson discloses a fusion implant (ref. 40) and further discloses that the implant may be of a variety of configurations (e.g. rectangular, cylindrical, triangular or any suitable configuration) (paragraph [0101]) and may be made from a variety of materials (e.g. bone, metals or alloys) (paragraph [0102]).  Peterson is silent regarding the limitations that the fusion implant includes two opposing articular engagement faces, each of said faces having a plurality of protrusions for engagement with Serial No. 16/689,0738bone tissue in articular surfaces of each of said sacroiliac joint to prevent pullout of said fusion implant from said sacroiliac joint. 

Paltzer teaches a spinal fusion implant (paragraph [0002]) comprising;
two opposing articular engagement faces (top and bottom surfaces, Fig. 3), each of said faces having a plurality of protrusions for engagement with Serial No. 16/689,0738bone tissue of a spinal joint (paragraph [0067], ref. 40, Fig. 4).  In addition Paltzer discloses an inserter (Fig. 9, ref. 260) for inserting said fusion implant having a distal end configured to engage with said fusion implant (paragraph [0084]). 
Paltzer teaches that the spinal fusion implant is beneficial because the plurality of protrusions maximize gripping strength and resist counter-rotation once seated and therefor resist unwanted movement (paragraph [0067]).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the spinal fusion implant of Petersen for the spinal fusion implant of Paltzer and to modify the distal end of the inserter of Petersen for the distal end of the inserter of Paltzer such that the inserter and implant may engage one another and for the beneficial purpose of resistance to unwanted movement once placed. 
It is noted that Petersen in view Paltzer does not alter the method of Petersen, which discloses that the fusion implant is placed between the articular surfaces of the sacroiliac joint (Fig. 25A) and the gripping surfaces or plurality of protrusions (as taught by Paltzer) are configured to engaged the articular surfaces of the spinal joint and prevent pull out. 

Regarding claim 80, Petersen in view of Paltzer discloses the method of claim 77, wherein said fusion implant comprises at least one passage through said two opposing articular engagement faces for holding a fusion-promoting material (Paltzer, Figs. 7 - 8, ref. 52).  

Regarding claim 81, Petersen in view of Paltzer discloses the 25method of claim 80, wherein said at least one passage allows for the growth of bone tissue through said at least one passage (Paltzer, paragraph [0059]).  

Regarding claim 82, Petersen in view of Paltzer discloses the method of claim 80, wherein no further fusion implants are introduced into said sacroiliac joint and said fusion implant is sufficient to fuse the sacroiliac joint (Petersen, Fig. 25A shows on a single implant).  

Regarding claim 83, Petersen in view of Paltzer discloses the 5method of Claim 77, wherein said at least one tang secures a position of said working channel in said sacroiliac joint to avoid movement of said working channel during insertion of said fusion implant (the tanks on the distal end of the working channel are configured to penetrate tissue, thus they would secure the position of the working channel and prevent unwanted movement). 
 
Regarding claim 84, Petersen in view of Paltzer discloses the method of Claim 77, wherein said inserter has an 10insertion control protrusion for engagement with said insertion control mechanism (Petersen, paragraph [0069], ref. 760) and engagement of said insertion control protrusion with said insertion control mechanism maintains said inserter and said fusion implant in proper orientation for insertion of the fusion implant into said sacroiliac joint (Petersen, paragraph [0073]).  

Regarding claim 85 (as best understood), Petersen in view of Paltzer discloses the 15 method of claim 32, wherein the inserting said fusion implant comprises:
a. attaching said fusion implant to an inserter having a slot-engagement protrusion (Petersen, paragraph [0073], ref. 760); and 
b. inserting said inserter into a hollow barrel of said working channel (Petersen, Figs. 23A-C) with 20said slot-engagement protrusion aligned with a guidance slot within 

Regarding claim 86, Petersen in view of Paltzer discloses the method of claim 49, wherein the inserting said fusion implant comprises: 
a. attaching said fusion implant to an inserter having a slot-engagement element (Petersen, paragraph [0073], ref. 760); and 
Serial No. 16/689,07310b. inserting said inserter into a hollow barrel of said working channel with said slot-engagement protrusion aligned with said insertion control mechanism within said hollow barrel (Petersen, Fig. 23C shows the slot-engagement element ref. 760 engaged with said insertion control mechanism ref. 380), wherein engagement of said slot- engagement element with said insertion control mechanism maintains said 5inserter and said fusion implant in proper orientation for insertion of the fusion implant into said sacroiliac joint (Petersen, paragraph [0073]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for art relating to sacroiliac fusion methods and spinal implants with similar structures to that of the elected species.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/Examiner, Art Unit 3773